       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       Orange Kat Investments LLC, a             Act; Unruh Civil Rights Act
14     California Limited Liability
       Company
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Orange Kat Investments LLC, a
18   California Limited Liability Company; and alleges as follows:
19
20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He cannot walk and also has significant manual

24   dexterity impairments. He uses a wheelchair for mobility and has a specially

25   equipped van.

26     2. Defendant Orange Kat Investments LLC owned the real property

27   located at or about 4040 Papazian Way, Fremont, California, upon which the

28   business “Fremont Schwinn Cyclery” operates, in June 2019 and August


                                            1

     Complaint
       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 2 of 7




 1   2020.
 2     3. Defendant Orange Kat Investments LLC owns the real property located
 3   at or about 4040 Papazian Way, Fremont, California, upon which the business
 4   “Fremont Schwinn Cyclery” (“Store”) operates, currently.
 5     4. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein is
10   responsible in some capacity for the events herein alleged, or is a necessary
11   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
12   the true names, capacities, connections, and responsibilities of the Defendants
13   are ascertained.
14
15     JURISDICTION & VENUE:
16     5. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     6. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     8. Plaintiff went to the Store in June 2019 and August 2020 with the


                                               2

     Complaint
       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 3 of 7




 1   intention to avail himself of its goods motivated in part to determine if the
 2   defendants comply with the disability access laws.
 3     9. The Store is a facility open to the public, a place of public
 4   accommodation, and a business establishment.
 5     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 6   to provide wheelchair accessible parking in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     11. The Store provides parking to its customers but fails to provide
 9   wheelchair accessible parking.
10     12. One problem that plaintiff encountered is that there was no accessible
11   parking whatsoever in the parking lot.
12     13. Plaintiff believes that there are other features of the parking that likely
13   fail to comply with the ADA Standards and seeks to have fully compliant
14   parking available for wheelchair users.
15     14. On information and belief the defendants currently fail to provide
16   wheelchair accessible parking.
17     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
18   personally encountered these barriers.
19     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
20   wheelchair accessible facilities. By failing to provide accessible facilities, the
21   defendants denied the plaintiff full and equal access.
22     17. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     18. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     19. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              3

     Complaint
       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 4 of 7




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     20. Plaintiff will return to the Store to avail himself of its goods and to
 6   determine compliance with the disability access laws once it is represented to
 7   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 8   from doing so because of his knowledge of the existing barriers and his
 9   uncertainty about the existence of yet other barriers on the site. If the barriers
10   are not removed, the plaintiff will face unlawful and discriminatory barriers
11   again.
12     21. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     23. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               4

     Complaint
       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 5 of 7




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6               or procedures, when such modifications are necessary to afford
 7               goods,     services,   facilities,   privileges,     advantages,   or
 8               accommodations to individuals with disabilities, unless the
 9               accommodation would work a fundamental alteration of those
10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13               defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15               maximum extent feasible, the altered portions of the facility are
16               readily accessible to and usable by individuals with disabilities,
17               including individuals who use wheelchairs or to ensure that, to the
18               maximum extent feasible, the path of travel to the altered area and
19               the bathrooms, telephones, and drinking fountains serving the
20               altered area, are readily accessible to and usable by individuals
21               with disabilities. 42 U.S.C. § 12183(a)(2).
22     24. When a business provides parking for its customers, it must provide
23   accessible parking.
24     25. Here, accessible parking has not been provided in conformance with the
25   ADA Standards.
26     26. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                            5

     Complaint
        Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 6 of 7




 1      27. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      28. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7
 8   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 9   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
10   Code § 51-53.)
11      29. Plaintiff repleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
14   that persons with disabilities are entitled to full and equal accommodations,
15   advantages, facilities, privileges, or services in all business establishment of
16   every kind whatsoever within the jurisdiction of the State of California. Cal.
17   Civ. Code §51(b).
18      30. The Unruh Act provides that a violation of the ADA is a violation of the
19   Unruh Act. Cal. Civ. Code, § 51(f).
20      31. Defendants’ acts and omissions, as herein alleged, have violated the
21   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
22   rights to full and equal use of the accommodations, advantages, facilities,
23   privileges, or services offered.
24      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
25   discomfort or embarrassment for the plaintiff, the defendants are also each
26   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
27   (c).)
28      33. Although the plaintiff encountered frustration and difficulty by facing


                                              6

     Complaint
       Case 5:20-cv-07132-EJD Document 1 Filed 10/14/20 Page 7 of 7




 1   discriminatory barriers, even manifesting itself with minor and fleeting
 2   physical symptoms, the plaintiff does not value this very modest physical
 3   personal injury greater than the amount of the statutory damages.
 4
 5          PRAYER:
 6          Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8       1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12       2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17
     Dated: October 12, 2020          CENTER FOR DISABILITY ACCESS
18
19
                                      By:
20
                                      _______________________
21
                                             Amanda Seabock, Esq.
22                                           Attorney for plaintiff

23
24
25
26
27
28


                                            7

     Complaint
